         Case 3:21-cv-00054-AC          Document 1         Filed 01/13/21   Page 1 of 11




Michael O. Stevens, OSB No. 095198
email: michael@hillsborofirm.com
TeAnna Rice, OSB No. 205141
Email: teanna@hillsborofirm.com
STEVENS & LEGAL, LLC
1915 NE Stucki Avenue, Suite 308
Hillsboro, OR 97006
Tel: (971) 533-6178
Fax: (971) 228-2608

Attorneys for Plaintiff
Trina Willy


                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

                                     PORTLAND DIVISION




 TRINA WILLY,                                      COMPLAINT FOR:

                Plaintiff,                            (1) Employment Discrimination
                                                          ORS §659A.112(2)(e);
         v.
                                                      (2) Unlawful Discharge
 THE SHERWIN-WILLIAMS COMPANY,                            ORS §659A.112
                                                      (3) Retaliation
                Defendant.                                ORS §659A.040
                                                      (4) Interference with FMLA Rights
                                                          29 U.S.C. 2615(a)(1)
                                                      (5) OFLA Retaliation ORS
                                                          §659A.183
                                                      (6) Wrongful Discharge



                                                   JURY TRIAL DEMANDED


Plaintiff Trina Willy (“Plaintiff”), alleges as follows:



                                 JURISDICTION AND VENUE

1.     This is a suit for damages in excess of $75,000 for violations of Oregon and federal

COMPLAINT
Page 1 of 11
         Case 3:21-cv-00054-AC       Document 1     Filed 01/13/21    Page 2 of 11




       laws pertaining to unlawful discrimination and unlawful termination of an employee

       with disabilities.

2.     Subject matter jurisdiction is pursuant to 28 U.S.C. §§ 1332(a)(1).

3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

4.     Venue is proper in this District as the alleged unlawful acts took place in

       Washington County, Oregon while Plaintiff was working in Washington County,

       Oregon.



                                          PARTIES

5.     Plaintiff, Trina Willy, resides in Vernonia, Columbia County, Oregon.

6.     Defendant The Sherwin-Williams Company dba Sherwin-Williams (hereafter

       “Defendant”) is a foreign business corporation organized under the laws of the

       State of Ohio with a principle place of business in Cleveland, Ohio.

7.     This action arises out of events occurring during Plaintiff’s employment with

       Defendant, which occurred primarily in Washington County, Oregon.



                               FACTUAL BACKGROUND

8.     At all material times, Defendant operated as a paint store chain that employed at

       least six or more persons in the State of Oregon, and at least fifty or more persons

       in the United States of America.

9.     At all material times, Defendant was responsible and liable for the acts and

       omissions of its employees.

10.    On or about February 1, 2015, Plaintiff was hired by Defendant as a Decorative

       Product Specialist, an initial hourly wage of $12.75.

11.    On or about December 2, 2017, Plaintiff sustained a workplace injury while working

       for Defendant (hereafter “Injury”).

12.    Plaintiff filed a workers’ compensation claim after sustaining the Injury.

COMPLAINT
Page 2 of 11
         Case 3:21-cv-00054-AC        Document 1      Filed 01/13/21     Page 3 of 11




13.    As a result of the Injury, Plaintiff became disabled. Plaintiff’s disability substantially

       limits one or more major life activities.

14.    In or about December 2017, Plaintiff’s doctor allowed Plaintiff to return to light-duty

       work, with restrictions.

15.    In 2018, Plaintiff was informed that as a result of the Injury, Plaintiff needed to

       undergo surgery.

16.    Plaintiff reported the need for surgery to Defendant, in which Defendant requested

       Plaintiff delay the surgery until October 2018.

17.    On or about October 4, 2018 Plaintiff had surgery due to the Injury. As a result,

       Plaintiff was on leave from her employment with Defendant until November 11,

       2018.

18.    On or about November 12, 2018, Plaintiff’s doctor released Plaintiff to light duty

       work with restrictions related to the Injury and Plaintiff’s disability as a result of the

       Injury (hereafter “Doctor’s Note”).

19.    Defendant initially refused to allow Plaintiff to return to work with the restrictions

       set forth in the Doctor’s Note. Defendant did not allow Plaintiff to return to work

       until Plaintiff provided proof that Plaintiff was allowed to lift items that weighed less

       than the weight restrictions provided for in the Doctor’s Note.

20.    On information and belief, at no material time did Defendant engage in an

       interactive process with Plaintiff to determine how to reasonably accommodate

       Plaintiff’s work restrictions set forth in the Doctor’s Note.

21.    On or about December 7, 2018, Defendant allowed Plaintiff to return to work, but

       reduced Plaintiff’s work hours from 28 hours a week to 15 hours a week. This

       reduction in hours was not a work restriction set forth in the Doctor’s Note.

22.    In or about December 2018, Plaintiff requested a meeting with Defendant to

       discuss reasonable accommodations for her disability.

23.    Defendant delayed scheduling this meeting until April 2019.

COMPLAINT
Page 3 of 11
         Case 3:21-cv-00054-AC      Document 1      Filed 01/13/21   Page 4 of 11




24.    On information and belief, at no material time between December 2018 until the

       meeting in April 2019 did Defendant engage in any interactive process with Plaintiff

       to determine any reasonable accommodations for Plaintiff’s disability.

25.    On or about April 5, 2019, Plaintiff had a meeting with Defendant to discuss

       reasonable accommodations (hereafter “Meeting”).

26.    At the Meeting, Defendant asked Plaintiff to resign. Plaintiff refused.

27.    At the Meeting, Defendant asked Plaintiff if Plaintiff would be able to go on leave

       under the Oregon Family Medical Leave Act (hereafter “OFLA”) or Family Medical

       Leave Act (hereafter “FMLA”). Plaintiff asked Defendant that if Plaintiff took leave,

       if her position would be available upon Plaintiff’s return. Defendant stated that

       Plaintiff would need to reapply for any available position upon her return.

28.    At the Meeting, Defendant asked Plaintiff to provide a form titled “Restrictions

       and/or Accommodations Report” (hereafter “Form”) to Plaintiff’s doctors.

       Defendant told Plaintiff that not until such documents were received, would

       Defendant consider making reasonable accommodations for Plaintiff.

29.    To supplement the Form, Defendant provided a job description of Plaintiff’s

       position for Plaintiff’s doctors. Upon information and belief, the provided job

       description was outdated and did not accurately reflect Plaintiff’s employment

       position with Defendant.

30.    On information and belief, at no time during the Meeting did Plaintiff and Defendant

       engage in an interactive process to determine reasonable accommodations for

       Plaintiff’s disability.

31.    On or about April 18, 2019, Plaintiff had a second meeting (hereafter “Second

       Meeting”) with Defendant to discuss reasonable accommodations for Plaintiff that

       coincided with the Forms that Plaintiff’s doctors had recently returned.




COMPLAINT
Page 4 of 11
         Case 3:21-cv-00054-AC      Document 1      Filed 01/13/21   Page 5 of 11




32.    On information and belief, at no time during the Second Meeting did Plaintiff and

       Defendant engage in an interactive process to determine reasonable

       accommodations for Plaintiff’s disability.

33.    On or about April 19, 2019, Plaintiff’s doctors sent Defendant amended Forms in

       order to clarify Plaintiff’s work restrictions. Such amendments increased Plaintiff’s

       work capabilities.

34.    Between May 2019 and June 2019, Plaintiff had multiple conversations with

       Defendant in regards to Plaintiff’s reasonable accommodations and her updated

       medical restrictions due to her medical progress.

35.    Upon information and belief, during this period Defendant did not engage in an

       interactive process to determine reasonable accommodations for Plaintiff’s

       disability as her medical restrictions changed and/or decreased.

36.    On or about July 8, 2019, Plaintiff posted a message with a picture on her personal

       Facebook account. The message discussed her experience and opinions

       regarding young employees in the work force. It did not explicitly mention

       Defendant by name.

37.    On or about July 24, 2019, Defendant terminated Plaintiff’s employment.

       Defendant cited to Plaintiff’s personal Facebook posting, Plaintiff’s medical

       restrictions, and Plaintiff’s requests for accommodation as violations and

       insubordination and therefore reasons for termination.



                    CAUSES OF ACTION AGAINST DEFENDANTS



                               FIRST CAUSE OF ACTION

           Unlawful Employment Discrimination ORS §659A.112 (1) & (2)(e)

38.    The allegations of paragraphs 1-37, above, are incorporated herein by reference.



COMPLAINT
Page 5 of 11
         Case 3:21-cv-00054-AC      Document 1      Filed 01/13/21   Page 6 of 11




39.    Defendant’s acts and omissions specifically targeted Plaintiff on the basis of a

       disability by failing to engage in an interactive process to assess reasonable

       accommodations for Plaintiff’s disability to allow Plaintiff to perform the essential

       functions of her job. As such, Plaintiff was subjected to different terms and

       conditions of employment than other employees, in violation of ORS

       §659A.112(2)(e).

40.    As a proximate result of Defendant’s acts and omissions, Plaintiff sustained losses

       in earnings and other employment benefits in the amount of $75,000.

41.    As a proximate result of Defendant’s acts and omissions, Plaintiff has suffered

       emotional distress and other non-economic damages in the amount of $100,000.

42.    Plaintiff is also entitled to reasonable attorney’s fees. ORS §659A.885.



                             SECOND CAUSE OF ACTION
                          Unlawful Discharge ORS §659A.112

43.    The allegations of paragraphs 1-42, above, are incorporated herein by reference.

44.    When Defendant terminated Plaintiff’s employment, Defendant cited to Plaintiff’s

       medical restrictions and requests for accommodations as the reasons for Plaintiff’s

       termination.

45.    By terminating Plaintiff’s employment, Defendant subjected Plaintiff to different

       terms and conditions of employment than other employees, which is in violation of

       ORS §659A.112(1)

46.    As a proximate result of Defendant’s acts and omissions, Plaintiff has sustained

       losses in earnings and other employment benefits in the amount of $75,000.

47.    As a proximate result of Defendant’s acts and omissions, Plaintiff has suffered

       emotional distress and other non-economic damages in the amount of $100,000.

48.    Plaintiff is also entitled to reasonable attorney’s fees. ORS §659A.885.



COMPLAINT
Page 6 of 11
         Case 3:21-cv-00054-AC       Document 1      Filed 01/13/21    Page 7 of 11




                               THIRD CAUSE OF ACTION

                               Retaliation, ORS §659A.040

49.    The allegations of paragraphs 1-48, above, are incorporated herein by reference.

50.    On or about December 2, 2017, Plaintiff sustained the Injury which left Plaintiff

       disabled. After Plaintiff sustained the Injury, Plaintiff filed a worker’s compensation

       claim. Following the Injury, Defendant failed to cooperate with Plaintiff in regards

       to her work restrictions related to the Injury. This resulted in a delay in Plaintiff

       returning to work and a significant decrease in Plaintiff’s scheduled work hours

       when Plaintiff did return to work. Furthermore, Defendant and failed to engage in

       an interactive process determine reasonable accommodations for Plaintiff’s

       disability that would allow Plaintiff to successfully perform her job duties.

51.    Under ORS §659A.040, this constitutes a form of unlawful retaliation and

       discrimination against an employee who has filed a worker’s compensation claim.

       Defendant subjected Plaintiff to different terms and conditions of employment than

       other employees.

52.    As a proximate result of Defendant’s acts and omissions, Plaintiff has sustained

       losses in earnings and other employment benefits in the amount of $75,000.

53.    As a proximate result of Defendant’s acts and omissions, Plaintiff has suffered

       emotional distress and other non-economic damages in the amount of $100,000.

54.    Plaintiff is also entitled to reasonable attorney’s fees. ORS §659A.885.



                              FOURTH CAUSE OF ACTION

                Interference with FMLA Rights, 29 U.S.C. §2615(a)(1)

55.    The allegations of paragraphs 1-54, above, are incorporated herein by reference.

56.    On or about April 5, 2019, Defendant suggested to Plaintiff that Plaintiff should go

       on either OFLA or FMLA leave. However, when Plaintiff asked about her job

       position on her return, Defendant told Plaintiff that she would need to reapply for

COMPLAINT
Page 7 of 11
         Case 3:21-cv-00054-AC       Document 1      Filed 01/13/21    Page 8 of 11




       any available positions, including her current position. As a result, Plaintiff did not

       take OFLA or FMLA leave.

57.    Pursuant to 29 U.S.C. §2614, the employment of an employee who takes FMLA

       leave is to be restored to the same or equivalent position upon the return of such

       leave.

58.    Pursuant to 29 U.S.C. §2615(a)(1), it is unlawful for any employer to interfere with,

       restrain, or deny the exercise or the attempt to exercise, any rights under FMLA.

59.    As an employer, at all material times, Defendant was aware, or should have been

       aware, of 29 U.S.C. §§2614-15

60.    Defendant actively interfered with Plaintiff’s right to take protected leave under

       FMLA when Defendant incorrectly told Plaintiff that she would not be entitled to

       return to her current position if she was to take leave. As a result of Defendant’s

       acts and omissions, Plaintiff did not take protected leave in order to preserve her

       employment.

61.    Defendant’s acts and omissions are in violation of 29 U.S.C. §2615(a)(1), and has

       resulted in damage to Plaintiff as alleged herein.

62.    Pursuant to 29 U.S.C. §2617(a), Plaintiff is entitled to an amount to be proven at

       trial, not to exceed $5,000, as well as an equal amount as liquidated damages.

63.    Defendant’s acts and omissions in paragraphs 56 & 60 caused Plaintiff to suffer

       from emotional distress and anxiety, all to their non-economic detriment in an

       amount not to exceed $100,000. They also incurred economic damages in the form

       of lost income, not to exceed $75,000.

64.    Plaintiff is also entitled to reasonable attorney fees. 29 U.S.C. §2617.



                               FIFTH CAUSE OF ACTION

        Retaliation/Discrimination for Invoking OFLA Rights, ORS §659A.183

65.    The allegations of paragraphs 1-64, above, are incorporated herein by reference.

COMPLAINT
Page 8 of 11
         Case 3:21-cv-00054-AC         Document 1   Filed 01/13/21    Page 9 of 11




66.    On or about April 5, 2019, Plaintiff inquired about the conditions and affects taking

       OFLA leave would have on her employment. Defendant responded to Plaintiff with

       information that Defendant knew, or should have known, was incorrect. As a result,

       Plaintiff did not take protected leave, despite Plaintiff being able to take OFLA

       leave due to her disability.

67.    Defendant retaliated against Plaintiff for inquiring about OFLA leave by providing

       her incorrect information that Defendant knew, or should have known, was

       incorrect. Furthermore, after April 5, 2019, Defendant retaliated against Plaintiff by

       refusing to engage in an interactive process to accommodate Plaintiff’s disability.

       As a result, Plaintiff was subjected to an unaccommodating work environment that

       affected the terms and condition of her employment. This practice is in violation of

       ORS §659A.183(2), and has resulted in damage to Plaintiff as alleged herein.

68.    As a proximate result of Defendant’s acts and omissions, Plaintiff has sustained

       losses in earnings and other employment benefits in the amount of $75,000.

69.    As a proximate result of Defendant’s acts and omissions, Plaintiff has suffered

       emotional distress and other non-economic damages in the amount of $100,000.

70.    Plaintiff is also entitled to reasonable attorney’s fees. ORS §659A.885.



                               SIXTH CAUSE OF ACTION

                                      Wrongful Discharge

71.    The allegations of paragraphs 1-70, above, are incorporated herein by reference.

72.    When Defendant terminated Plaintiff’s employment, Defendant cited to Plaintiff’s

       private social media post as a reason for termination. It is against public policy for

       an employer to be able to fire an employee for privately commenting about their

       employer outside of work. Furthermore, when posting the message on Plaintiff’s

       social media, Plaintiff was engaged in protected concerted activity, protected by

       Section 7 of the National Labor Relations Act ("NLRA"), 29 U.S.C. §157.

COMPLAINT
Page 9 of 11
           Case 3:21-cv-00054-AC    Document 1     Filed 01/13/21   Page 10 of 11




73.    As a proximate result of Defendant’s acts and omissions, Plaintiff has sustained

       losses in earnings and other employment benefits in the amount of $75,000.

74.    As a proximate result of Defendant’s acts and omissions, Plaintiff has suffered

       emotional distress and other non-economic damages in the amount of $100,000.




                                  JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all claims and issues to the extent allowed under

the law.



                                   PRAYER FOR RELIEF

       Plaintiff respectfully requests the Court enter a judgment against the Defendant as

follows:

A.     For an award of economic damages in an amount of at least $75,000, or in such

       greater amount as may be proven at trial;

B.     For an award of noneconomic damages in an amount not to exceed $100,000, or

       in such greater amount as may be proven at trial;

C.     For an award of statutory damages pursuant to 29 U.S.C. §2617 in the amount of

       up to $5,000;

D.     Liquidated damages in the amount of up to $5,000;

E.     For an award of their costs and disbursements incurred herein;

F.     For an award of their reasonable attorneys’ fees incurred herein;

G.     For an award of their reasonable expert witness fees incurred herein; and

H.     For such other and further relief as the Court determines to be just and proper in

       under the circumstances.


COMPLAINT
Page 10 of 11
         Case 3:21-cv-00054-AC   Document 1    Filed 01/13/21   Page 11 of 11




Dated: January 13, 2021                       Respectfully submitted,


                                              By: /s/ Michael O. Stevens________
                                              Michael O. Stevens, OSB No. 095198
                                              michael@hillsborofirm.com
                                              TeAnna Rice, OSB No. 205141
                                              teanna@hillsborofirm.com
                                              Attorneys for Plaintiff
                                              Trina Willy




COMPLAINT
Page 11 of 11
